                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID JAMES MCNEIL,                        )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )            1:19CV213
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
                        Defendant.         )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, David James McNeil, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Supplemental Security Income (“SSI”).

(Docket Entry 1.) Defendant has filed the certified administrative

record (Docket Entry 7 (cited herein as “Tr. __”)), and both

parties have moved for judgment (Docket Entries 10, 12; see also

Docket Entry 11 (Plaintiff’s Brief); Docket Entry 13 (Defendant’s

Memorandum)).     For the reasons that follow, the Court should enter

judgment for Defendant.




1
  The United States Senate confirmed Andrew M. Saul as the Commissioner of Social
Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
substitutes for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 1 of 22
                       I.   PROCEDURAL HISTORY

     Plaintiff applied for SSI, alleging a disability onset date of

June 2, 2005.    (Tr. 444-55.)      Upon denial of that application

initially (Tr. 178-94, 234-37) and on reconsideration (Tr. 195-211,

243-47),   Plaintiff   requested    a   hearing   de   novo   before      an

Administrative Law Judge (“ALJ”) (Tr. 248-50).         Plaintiff and his

attorney attended the hearing (Tr. 128-40), during which Plaintiff

amended his onset date to January 6, 2012, the protective filing

date of his application for SSI (Tr. 131).        The ALJ subsequently

ruled that Plaintiff did not qualify as disabled under the Act.

(Tr. 212-25.)

     The Appeals Council granted Plaintiff’s request for review

(Tr. 230-33, 290-300, 624, 625-26), and remanded the matter for

further administrative proceedings, to include vocational expert

(“VE”) testimony to address the impact of any non-exertional

limitations in the residual functional capacity (“RFC”) on the

occupational base (Tr. 231-32).     A new ALJ convened a supplemental

hearing, which Plaintiff, his attorney, and a VE attended.              (Tr.

141-77.) The ALJ then issued a decision finding that Plaintiff had

not met the requirements for disability under the Act.          (Tr. 10-

26.) The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-9, 33-127, 442-43, 648-50), thereby making the ALJ’s

ruling the Commissioner’s final decision for purposes of judicial

review.


                                   2




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 2 of 22
     In rendering that disability determination, the ALJ made the

following findings:

     1.   [Plaintiff] has not engaged in substantial gainful
     activity since January 6, 2012, the application date.

     . . .

     2.   [Plaintiff] has the following severe impairments:
     asthma[;] atherosclerotic-induced coronary heart disease,
     treated with a stent; hypertension; diabetes mellitus
     with   neuropathy;  obesity;   borderline   intellectual
     function; depression; and[] anxiety.

     . . .

     3.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     4.   [Plaintiff] has the [RFC] to perform light work
     . . . except he must avoid climbing ropes, ladders, or
     scaffolds; must avoid concentrated exposure to hazards
     and exposure to fumes, dusts, gases, or poor ventilation;
     can include no more than occasional climbing of ramps or
     stairs, kneeling, crawling, crouching, stooping, and
     balance [sic], or the use of foot pedals. [Plaintiff]
     can perform simple, routine and repetitive tasks that
     require no contact with the general public, or more than
     occasional contact with coworkers and supervisors. His
     work must be learned by demonstration and be non-
     production-oriented and require no more than routine
     changes in work activities.

     . . .

     5.      [Plaintiff] has no past relevant work.

     . . .

     9.   Considering [Plaintiff]’s age, education, work
     experience, and [RFC], there are jobs that exist in
     significant numbers in the national economy that [he] can
     perform.

                                   3




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 3 of 22
       . . .

       10. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, since January 6, 2012, the
       date the application was filed.

(Tr.    15-26        (bold   font    and     internal      parenthetical     citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                          Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                   However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                       Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and    were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                      “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”                   Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).            “It consists of more than a mere scintilla


                                              4




       Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 4 of 22
of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).         “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d    at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,       make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision      falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial   gainful     activity       by    reason   of   any


                                      5




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 5 of 22
medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting     42    U.S.C.       §    423(d)(1)(A)).2          “To   regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”              Id.         “These   regulations   establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]       past   work       or    (5)   any   other   work.”   Albright     v.

Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th




2
  The Act “comprises two disability benefits programs. The Disability Insurance
Benefits Program provides benefits to disabled persons who have contributed to
the program while employed.     [SSI] provides benefits to indigent disabled
persons. The statutory definitions and the regulations . . . for determining
disability governing these two programs are, in all aspects relevant here,
substantively identical.”    Craig, 76 F.3d at 589 n.1 (internal citations
omitted).

                                                6




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 6 of 22
Cir. 1999).3     A finding adverse to the claimant at any of several

points in the SEP forecloses an award and ends the inquiry.                  For

example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.          The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”           Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant          work; if so, the claimant does

not qualify as disabled.          See id. at 179-80.         However, if the

claimant establishes an inability to return to prior work, the

3
    “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).
4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.

                                       7




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 7 of 22
analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both     [the   claimant’s    RFC]   and    [the   claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”       Hall, 658 F.2d at 264-65.       If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

                         B.   Assignments of Error

        Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

        1) “[t]he ALJ committed a reversible error of law by failing

to   provide    an   adequate   narrative     discussion    to   explain    the

conclusions reached in the hearing decision’s [RFC] assessment”

(Docket Entry 11 at 3 (bold font and single-spacing omitted)); and

        2) “[t]he ALJ committed a reversible error of law by failing

to explain why she discounted the opinion of [] consultative

psychologi[cal examiner Dr. J. Craig Hunt]” (id. at 5 (bold font

and single-spacing omitted)).


5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       8




       Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 8 of 22
     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.   (Docket Entry 13 at 7-16.)

                  1. Narrative Explanation for RFC

     In Plaintiff’s first assignment of error, he maintains that

“[t]he ALJ committed a reversible error by failing to provide an

adequate narrative discussion to explain the conclusions reached in

the hearing decision’s [RFC] assessment” in violation of Social

Security Ruling 96-8p, Policy Interpretation Ruling Titles II and

XVI: Assessing Residual Functional Capacity in Initial Claims, 1996

WL 374184 (July 2, 1996) (“SSR 96-8p”).           (Docket Entry 11 at 3

(bold font and single-spacing omitted).)           As a general matter,

Plaintiff contends that, “[i]n the section of the hearing decision

addressing [Plaintiff]’s RFC, the ALJ failed entirely to provide a

narrative discussion describing how the medical and nonmedical

evidence supports the conclusions reached in the RFC assessment.”

(Id. at 4 (citing Tr. 23-25).) More specifically, Plaintiff argues

that the ALJ’s decision lacks a “discussion of a left knee MRI that

demonstrated a tear of the posterior horn of the lateral meniscus”

(id. (citing Tr. 651)), a “discussion of a pulmonary function test

that demonstrated a moderate breathing obstruction” (id. (citing

Tr. 704)), and a discussion of “the numerous medical treatment

records   that   document   ongoing       uncontrolled   diabetes   causing

hyperglycemia with consistently high blood glucose and hemoglobin

A1C readings” (id. (citing Tr. 686, 722, 765, 787, 790, 825, 827,


                                      9




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 9 of 22
900, 901, 916, 959, 963, 1012, 1029, 1030, 1037, 1045)). According

to Plaintiff, “[b]ecause the ALJ failed to provide the narrative

discussion required by SSR 96-8p, the Court has no basis to

determine if the hearing decision’s RFC assessment is supported by

substantial evidence.”           (Id. at 5.)         Those assertions entitle

Plaintiff to no relief.

       RFC measures the most a claimant can do despite any physical

and   mental     limitations.      Hines,      453   F.3d    at   562;   20   C.F.R.

§ 416.945(a).         An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.                    See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 416.945(b).                   The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).       See 20 C.F.R. § 416.967.         Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.        See 20 C.F.R. § 416.969a(c).

       “The    RFC    assessment   must    include    a     narrative    discussion

describing      how    the   evidence   supports     each     conclusion,     citing

specific medical facts (e.g., laboratory findings) and nonmedical

evidence (e.g., daily activities, observations). . . .                    The [ALJ]

must also explain how any material inconsistencies or ambiguities

in the evidence in the case record were considered and resolved.”

SSR 96-8p, 1996 WL 374184, at *7.                 Although the ALJ need not


                                          10




      Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 10 of 22
discuss every piece of evidence in making an RFC determination, see

Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014), he or she “must both identify evidence that supports his [or

her] conclusion and build an accurate and logical bridge from that

evidence to [that] conclusion,” Woods v. Berryhill, 888 F.3d 686,

694 (4th Cir. 2018) (internal emphasis, quotation marks, and

brackets omitted). Here, the ALJ’s decision supplies the necessary

“accurate   and   logical   bridge,”      id.   (internal   quotation   marks

omitted), between her discussion of the evidence and the RFC

assessment.

     As an initial matter, and contrary to Plaintiff’s arguments

(see Docket Entry 11 at 3-5), the ALJ did supply a narrative

discussion of the medical and non-medical evidence to support the

RFC determination in connection with her findings at steps two and

three of the SEP (see Tr. 16-22).               That discussion includes a

thorough review of Plaintiff’s hearing testimony (see Tr. 16-17,

18) and statements Plaintiff and his wife made in Function Reports

(see Tr. 18), analysis of Plaintiff’s school records and daily

activities (see Tr. 18), as well as appropriate consideration of

the objective medical evidence (see Tr. 18-19, 20, 21-22, 23-24)

and opinion evidence in the record (see Tr. 24).               Although the

majority of that discussion appears in sections of the ALJ’s

decision    preceding    the   RFC        determination,     that   approach

nevertheless suffices to satisfy SSR 96-8p’s requirement of a


                                     11




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 11 of 22
narrative discussion supporting the RFC.                 See McCartney v. Apfel,

No. 01–1439, 2002 WL 191573, at *1 (4th Cir. Feb. 7, 2002)

(unpublished) (noting “that the ALJ need only review medical

evidence once in his [or her] decision”); Kiernan v. Astrue, No.

3:12CV459,    2013    WL    2323125,   at       *5    (E.D.     Va.    May    28,       2013)

(unpublished)       (observing     that     “[w]here       the        ALJ    analyzes       a

claimant’s medical evidence in one part of his decision, there is

no   requirement     that    he   rehash       that    discussion       in    [a    later]

analysis”).

      Plaintiff next faults the ALJ for failing to “discuss[ ] a

left knee MRI that demonstrated a tear of the posterior horn of the

lateral meniscus.”         (Docket Entry 11 at 4 (citing Tr. 651).)                      That

argument fails for two reasons.                First, the ALJ labors under no

obligation to discuss every piece of evidence in the record in

formulating the RFC, see Reid, 769 F.3d at 865, but rather, must

indicate the weight afforded to “obviously probative exhibits,”

Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir. 1984).                                 Here,

Plaintiff has not shown how the left knee MRI qualifies as an

“obviously probative exhibit[],” id.                  (See Docket Entry 11 at 4.)

Notably, the MRI in question, dated July 10, 2011, preceded the

relevant period in this case by six months (see Tr. 651), Plaintiff

did not include any left knee conditions among his allegedly

disabling impairments on his Disability Report (see Tr. 494), and

Plaintiff     did    not    testify    at      either     his     original         or    the


                                          12




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 12 of 22
supplemental hearing about any problems with his left knee (see Tr.

128-40, 141-77). Consistent with those omissions by Plaintiff, the

ALJ did not find that Plaintiff had a medically determinable

impairment involving his left knee, let alone a severe impairment.

(see Tr. 16-17).

     Second, even if the ALJ erred by not discussing the 2011 left

knee MRI, any such error by the ALJ remains harmless under the

circumstances of this case.       See generally Fisher v. Bowen, 869

F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o principle of

administrative law or common sense requires us to remand a case in

quest of a perfect opinion unless there is reason to believe that

the remand might lead to a different result”).         The ALJ assessed

Plaintiff’s complaints of “debilitating pain” as “inconsistent with

repeated clinical findings of no abnormalities, normal gait, and

normal muscle strength and tone,” as well as “[x]-rays of his left

knee and right shoulder [which] ha[d] been negative.”             (Tr. 24

(citing Tr. 702, 728, 800-02, 1042, 1089).)           Moreover, the ALJ

assigned “partial weight” to the opinion of the reconsideration-

level state agency medical consultant (Tr. 24), who opined that

Plaintiff could perform light work (see Tr. 203) involving the

occasional climbing of ladders, ropes, and scaffolds, frequent

climbing of ramps and stairs, and frequent postural movements due,

in part, to “[degenerative joint disease]” of the “l[eft] knee

w[ith] pain on [range of motion]” (Tr. 204), but the ALJ “found


                                   13




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 13 of 22
additional      limitations       based    on       a    complete       record”    (Tr.    24

(emphasis added)) and precluded Plaintiff from climbing ladders,

ropes,    and   scaffolds,        as   well     as      limited     Plaintiff      to   only

occasional      climbing     of    ramps      and       stairs    and    other     postural

movements (see Tr. 23).                The ALJ also gave “great weight” to

consultative medical examiner Dr. Janaki R. Setty (Tr. 24), who

opined that, despite Plaintiff’s left knee degenerative joint

disease, he remained able to stand and walk for “at least six hours

in   an   eight-hour       work   day”    and    could      occasionally          engage   in

postural movements (see Tr. 701 (emphasis added)). In light of the

foregoing analysis, Plaintiff has not shown how remand for an

express discussion of the MRI in question would lead to a more

favorable outcome in his case.

      Plaintiff also challenges the ALJ’s decision as lacking a

“discussion      of    a     pulmonary        function       test        [(‘PFT’)]      that

demonstrated a moderate breathing obstruction.”                         (Docket Entry 11

at 4 (citing Tr. 704).)            A review of the ALJ’s decision reveals

that she did discuss Plaintiff’s PFT results as part of her

discussion of whether Plaintiff’s respiratory impairment met a

listing at step three of the SEP:

      [Plaintiff] has a history of smoking two packs of
      cigarettes a day, which has led him to develop breathing
      difficulties, including asthma since childhood, chronic
      sinusitis and recurrent bronchitis, due to chronic
      obstructive pulmonary disease. Stopping smoking has been
      regularly recommended, and it appears he has at least cut
      down on the number of cigarettes he smokes daily. [PFTs]
      performed June 22, 2012, revealed an FEV1 of 1.94 that

                                           14




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 14 of 22
       was   56%  of   predicted.     Post-bronchodilator,   he
       experienced only 24% improvement which led to a
       conclusion of a mild restrictive effect. Chest x-rays
       taken December 14, 2013, March 29, 2015, March 25, 2016,
       and February 9, 2017, have confirmed emphysematous and
       chronic bronchitic changes in his lungs. Despite these
       findings, [Plaintiff]’s oxygen desaturation levels on
       various presentations have been above 96%, which
       indicates normal exercise tolerance.

(Tr.    22   (emphasis   added)   (internal   parenthetical     citations

omitted).)     The ALJ’s above-quoted discussion also supports the

ALJ’s preclusion of “exposure to fumes, dusts, gases, [and] poor

ventilation” in the RFC (Tr. 23), as well as her finding that

Plaintiff’s asthma did not satisfy the requirements of any listings

(see Tr. 22).

       Plaintiff additionally insists that the ALJ neglected to

discuss “the numerous medical treatment records that document

ongoing      uncontrolled   diabetes    causing    hyperglycemia     with

consistently high blood glucose and hemoglobin A1C readings.”

(Docket Entry 11 at 4 (citing Tr. 686, 722, 765, 787, 790, 825,

827, 900, 901, 916, 959, 963, 1012, 1029, 1030, 1037, 1045).)

Again, the ALJ’s decision belies Plaintiff’s allegation:

       The medical evidence establishes that [Plaintiff] has
       been treated with oral medications for type II diabetes
       mellitus and hypertension since at least [] 2011. His
       treatment has been complicated because for most of the
       period under consideration, he had no regular doctor. He
       has frequently reported to various area hospital
       emergency departments with elevated blood pressure and
       blood glucose levels, usually because he has run out of
       his medications.

       . . . [Plaintiff] has been noted to have consistently
       elevated blood glucose levels (hyperglycemia) as

                                   15




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 15 of 22
       indicated by elevated hemoglobin A1c levels in November
       of 2015 of 11.4% and 10.1% on February 12, 2016 and
       10.6[%] on June 28, 2016.

       . . .

       [Plaintiff] has received most of his medical care through
       emergency room visits, despite being referred to free
       medical clinics.     He has complained of generalized
       weakness, dry mouth, sweating, and headaches during
       frequent episodes of hypoglycemia due to running out of
       his medications. He also has numbness and tingling in
       his feet and hands.    While not confirmed by electro-
       diagnostic testing, these symptoms have been attributed
       to peripheral neuropathy, for which he has been
       prescribed gabapentin through a patient assistance
       program.

(Tr. 20-21     (emphasis   added)    (internal     parenthetical   citations

omitted).)     As the above-quoted discussion makes clear, the ALJ

expressly acknowledged Plaintiff’s “consistently elevated blood

glucose levels” (Tr. 20), but noted that Plaintiff’s noncompliance

with his diabetes medication and lack of follow-up with a primary

care   physician   contributed      to    his   hyperglycemia,   and   further

observed that gabapentin helped his neuropathy symptoms (see Tr.

16; see also Tr. 153).     Plaintiff has simply not shown how further

consideration of that evidence by the ALJ would change the outcome

of his SSI claim.

       In sum, because the Court can trace the path of the ALJ’s

reasoning with regard to the RFC assessment, Plaintiff’s first

assignment of error falls short.




                                         16




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 16 of 22
                            2. Opinions of Dr. Hunt

        In Plaintiff’s second and final issue on review, he maintains

that “[t]he ALJ committed a reversible error of law by failing to

explain why she discounted the opinion of [Dr. Hunt].”                   (Docket

Entry   11   at   5   (bold   font    and     single-spacing   omitted).)       In

particular, Plaintiff asserts that, although “[t]he ALJ explained

the portions of [Dr.] Hunt’s opinion that were given significant

weight and incorporated into the hearing decision’s mental RFC

assessment[, ] the ALJ did not explain at all why other portions of

[Dr.] Hunt’s opinion were apparently discounted.”                     (Id. at 7

(citing Tr. 24).)         In that regard, Plaintiff notes that the ALJ’s

decision lacks        a   “discussion    of    why   the   medical   evidence   is

inconsistent with [Dr.] Hunt’s opinion that [Plaintiff] may have

moderate or greater difficulty in attempts to understand, retain

and follow instructions or that he demonstrated problems with

concentration, persistence, or pace [(‘CPP’)].”                (Id. (citing Tr.

24).)    According to Plaintiff, “[t]his Court has held in previous

cases that an ALJ’s failure to explain the conflict between the RFC

assessment and the opinion of a consultative examiner was error

warranting remand.”         (Id. at 7-8 (citing Ingram v. Berryhill, No.

1:17CV135, 2017 WL 6501927, at *4-6 (M.D.N.C. Dec. 19, 2017)

(unpublished), recommendation adopted, slip op. (M.D.N.C. Jan. 4,

2018) (Schroeder, C.J.)).)           Plaintiff’s contentions miss the mark.




                                         17




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 17 of 22
       Consultative       examiners       like       Dr.    Hunt   do    not      constitute

treating     sources          under      the        regulations,        see       20    C.F.R.

§ 416.927(c)(2), and thus their opinions, as a general proposition,

do not warrant controlling weight, Turberville v. Colvin, No.

1:11CV262,     2014      WL    1671582,       at    *6     (M.D.N.C.    Apr.      23,       2014)

(unpublished), recommendation adopted, slip op. (M.D.N.C. May 15,

2014) (Eagles, J.).            However, the ALJ must nevertheless evaluate

consultative       opinions           using    the       factors    outlined           in     the

regulations, and expressly indicate and explain the weight he or

she   affords      to   such     opinions.           See     20   C.F.R.      §   416.927(c)

(“Regardless of its source, [the ALJ] will evaluate every medical

opinion [he or she] receive[s]” and, where an opinion does not

warrant controlling weight, the ALJ must “consider all of the . . .

factors [in 20 C.F.R. § 416.927(c)(1)-(6)] in deciding the weight

[to] give to any medical opinion.” (emphasis added)); Social

Security Ruling 96–5p, Medical Source Opinions on Issues Reserved

to the Commissioner, 1996 WL 374183, at *5 (July 2, 1996) (“SSR

96–5p”) (noting that ALJs “must weigh medical source statements

. . . [and] provid[e] appropriate explanations for accepting or

rejecting such opinions” (emphasis added)).

       On   June    7,        2012,     Dr.    Hunt      conducted       a    consultative

psychological examination of Plaintiff (Tr. 692-97), reporting

Plaintiff’s diagnoses as “Major Depressive Disorder, recurrent,

severe with psychotic features - Provisional” and “Borderline


                                               18




      Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 18 of 22
Intellectual Functioning - Provisional” (Tr. 696).                         On mental

status examination, Dr. Hunt noted that Plaintiff “presented with

a disheveled demeanor and demonstrated questionable motivation with

below average responsiveness to the examination process” (Tr. 694),

and Plaintiff’s abilities with regard to immediate retention and

recall,   recent    memory,     remote      memory,    fund    of    information,

calculations,      abstract     thinking,      and    judgment       ranged      from

“Marginal” to “Below Expectation” (Tr. 694-96).                  With regard to

Plaintiff’s      insight,     Dr.   Hunt      remarked        that    Plaintiff’s

“presentation made it difficult to determine if he tended to

present   himself    in   the   most     negative     light    or    was    in   fact

experiencing decompensation.”          (Tr. 696.)       Ultimately, Dr. Hunt

concluded that Plaintiff’s “intellectual functioning f[ell] in the

borderline to mild deficit range,” but that Plaintiff “appear[ed]

to have the intellectual capacity to perform simple, routine,

repetitive tasks [(‘SRRTs’)].”           (Id.)      Dr. Hunt further believed

that Plaintiff “m[ight] have moderate or greater difficulty in

attempts to understand, retain, and follow instructions” (Tr. 696-

97   (emphasis     added)),     “m[ight]     have     difficulty      interacting

effectively with peers, coworkers, and supervisors” (Tr. 697),

“demonstrated problems with [CPP]” (id. (emphasis added)), and

“m[ight] have moderate to severe difficulty tolerating the stress

associated with day-to-day work activity (id.). Dr. Hunt cautioned

that his “[c]onclusions [we]re offered with mild reservations


                                       19




     Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 19 of 22
regarding validity given [Plaintiff’s] overall presentation.” (Tr.

696.)

     The ALJ evaluated and weighed Dr. Hunt’s opinions as follows:

     Partial weight has been afforded to the opinions offered
     by Dr. Hunt after his psychological evaluation of
     [Plaintiff] on June 7, 2012. Dr. Hunt’s conclusions that
     [Plaintiff] retains the capacity to perform [SRRTs] in a
     low stress environment with limited social interactions
     with others is consistent with the other medical evidence
     of record, and have been adopted in the [RFC]. Further,
     [Dr. Hunt’s] notation of some cognitive limitations have
     [sic] also been accommodated in concluding that
     [Plaintiff]’s work must be learned by demonstration.

(Tr. 24 (internal citation omitted).)        The ALJ’s above-described

analysis defeats Plaintiff’s arguments for two reasons.

     First, the ALJ assigned only “partial weight” to Dr. Hunt’s

opinions, and expressly indicated which of Dr. Hunt’s opinions the

ALJ credited (Tr. 24), thereby also making clear which opinions she

did not fully credit.        The instant case thus differs from a

situation where an ALJ affords significant or great weight to a

medical source opinion but, without accompanying explanation, fails

to either expressly adopt or reject certain of that source’s opined

restrictions.   See Ingram, 2017 WL 6501927, at *4-6 (remanding (in

part) because, despite ALJ’s assignment of great weight to (and

praise of) consultative examiner’s opinion, RFC did not reflect

examiner’s restrictions and decision lacked explanation for their

absence from RFC).

     Second, the ALJ’s decision largely accommodates Dr. Hunt’s

opinions regarding Plaintiff’s abilities to handle instructions and

                                   20




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 20 of 22
to maintain CPP.      At step two of the SEP, the ALJ found that

Plaintiff had moderate limitation in his ability to understand,

remember, and apply information and moderate limitation in his

ability to maintain CPP.      (See Tr. 19-20.)      To account for those

deficits, the ALJ limited Plaintiff to SRRTs, non-production-

oriented work learned by demonstration, and no more than routine

changes in work activities in the mental RFC.        (See Tr. 23.)   Given

those facts, and the ambiguity of Dr. Hunt’s opinion that Plaintiff

“m[ight]   have   moderate    or    greater   difficulty”   with   handling

instructions (Tr. 696-97 (emphasis added)), Plaintiff has not shown

how even the ALJ’s wholesale adoption of those opinions would have

led to greater (let alone work preclusive) restrictions in the

mental RFC.   Indeed, Dr. Hunt himself ultimately concluded that,

despite possible “moderate or greater difficulty” in handling

instructions (Tr. 696-97) and “demonstrated problems with [CPP]”

(Tr. 697), Plaintiff remained capable of performing SRRTs (see Tr.

696).

     Under these circumstances, Plaintiff’s challenge to the ALJ’s

evaluation and weighing of Dr. Hunt’s opinions falls short.

                             III.    CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing the Decision of the Commissioner of Social


                                      21




    Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 21 of 22
Security (Docket Entry 10) be denied, that Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 12) be granted, and that

this action be dismissed with prejudice.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


August 31, 2020




                                  22




   Case 1:19-cv-00213-WO-LPA Document 14 Filed 08/31/20 Page 22 of 22
